DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/10/2022 has been entered.
Claims 1-7, 11-14 and 27-45 are pending in this application.
Specification
The disclosure is objected to because of the following informalities:
In para. 0077, "in a spacer relationship" appears to read "in a spaced relationship".
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a series of interlock yarns of the polyester bi-component elastic filament";
In claim 31, there is no antecedent basis in the specification for "a series of interlock yarns of the polyester bi-component elastic filament".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-14 and 27-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1 and 31 each recite the limitation "a series of interlock yarns of the polyester bi-component elastic filament".  The original disclosure discusses the interlock yarns in para. 0077 and provides examples in Examples 12-17.  However, the original disclosure fails to set forth the interlock yarns being made of the polyester bi-component elastic filament.  Therefore, the above feature must be cancelled from the claims, since the claims appears to be new mater.
Claims 2-7, 11-14, 27-30 and 32-45 each depends from a rejected base claim and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7, 11-14 and 27-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 31 each recite the limitations "wherein said fabric is a double layer knit fabric with comprising a first fabric layer and a second fabric layer, with the first and second fabric layers being secured together by a series of interlock yarns of the polyester bi-component elastic filament between the first layer and the second layer which maintain the first and second fabric layers in a spaced relationship relative to each other, or wherein said fabric is a double layer spaced knit fabric with two layers and cushion yarns of the polyester bi-component filament between the two layers, and wherein said fabric exhibits a recovery force of at least 120 grams in both a length direction and a width direction", which render the claims indefinite.  It is unclear how the three "wherein" clauses (hereinafter sequentially referred as A, B and C respectively) are grouped as then are related together by the term "or" and then by the term "and".  Specifically, it is unclear whether the three "wherein" clauses should be grouped as (A or B) and C, or A or (B and C).  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the three "wherein" clauses have been construed to be grouped as (A or B) and C.
Claims 1 and 31 each recite the limitation "wherein said fabric exhibits a recovery force of at least 120 grams in both a length and a width direction", which renders the claim indefinite.  As is known, the value of a recovery force is determined by multiple parameters, especially the 
Claims 2-7, 11-14, 27-30 and 32-45 each depends from a rejected base claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 11-14, 27, 29-39 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1).
Regarding claim 1, Liao discloses a stretch circular knit fabric (a hybrid stretch circular knit fabric; page 2, para. 4; page 3, para. 2) comprising an elastomeric fiber (an elastomeric fiber; page 3, para. 2) and a polyester bi-component elastic filament (a non-elastomeric fiber such as polyester bi-component fiber; page 2, para. 7; page 3, paras. 1-2), 
wherein said fabric is a double layer knit fabric (the fabric having a double-layer structure; page 7, para. 2) comprising a first fabric layer and a second fabric layer (comprising a 
Liao does not explicitly disclose wherein the interlock yarns are of the polyester bi-component elastic filament.  However, Liao does disclose wherein the double layer knit fabric having the polyester bi-component elastic filament as a ground yarn of the base layer (page 2, paras. 4, 7), forming intermeshing loops with effects yarns of the face layer at intermeshing points (see annotated fig. 1; page 6, para. 5; page 7, paras. 3-4), and the intermeshing loops form binding connection between the effect yarns and the base layer (see annotated fig. 1; page 6, para. 5; page 7, paras. 3-4), and the polyester bi-component elastic filament also functions as an elastic yarn to shrink and jam into the 3D structure with the base side and face side (page 2, para. 7; page 7, para. 2).  One of ordinary skill would recognize that the intermeshing loops as shown in annotated fig. 1 form connections between the face layer and the base layer of the fabric.  Therefore, it would have been obvious to one of ordinary skill of the fabric art before the effective filing date to have recognized that Liao's double layer knit fabric having the polyester bi-component elastic filament as interlock yarns between the two layers as claimed. 
Liao does not explicitly disclose wherein said fabric exhibits a recovery force of at least 120 grams in both a length and a width direction.  However, Liao does disclose the stretch circular knit fabric has high recover forces in all directions (page 1, para. 1) since the elastic yarns generate recovery force of the fabric in both a length direction and a width direction (page 7, para. 2).  Further, Liao discloses the stretch circular knit fabric may optionally comprise a hard yarn such as cotton or nylon (page 2, para. 4; page 6, para. 3), wherein the elastomeric 
Regarding claim 2, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 3, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2).
Regarding claim 4, Liao discloses the fabric of claim 3, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 5, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 6, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 7, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 11, Liao discloses the fabric of claim 1, and further discloses the fabric further comprising a hard fiber (page 2, para. 4; claim 1).
Regarding claim 12, Liao discloses the fabric of claim 7, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 13, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 14, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 27, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber and the polyester bi-component elastic filament are combined together through a pre-covered yarn process before knitting (examples 4, 13, 14).
Regarding claim 29, Liao discloses a garment (page 3, para. 4; claim 23) prepared from the fabric of claim 1.
Regarding claim 30, Liao discloses the garment of claim 29,  which is selected from the group consisting of sport wears, active wear, swimming wear, bras, underwear, intimate wear, 
Regarding claim 31, Liao discloses a method for making a circular knit fabric (page 3, paras. 2-3; page 8, para. 4; example 4), said method comprising knitting together at least one elastomeric fiber (an elastomeric fiber such as LYCRA spandex; page 3, paras. 2-3; example 4) and at least one polyester bi-component elastic filament into a circular knit fabric (a non-elastomeric fiber such as polyester bi-component fiber; page 2, para. 7; page 3, paras. 1-3; example 4), 
wherein said fabric is a double face fabric (a face side and a base side; page 2, para. 4) comprising a first fabric layer and a second fabric layer (comprising a face layer and a base layer; page 7, para. 2), with the first and second fabric layers being secured together by a series of interlock yarns between the first layer and the second fabric layer (interlock yarns must exist for connecting the two layers for the circular knit fabric; page 7, para. 2) which maintain the first and second fabric layers in a spaced relationship relative to each other (the fabric jammed up into a 3D structure by elastic yarns, therefore the front layer and the back layer are in a spaced relationship at least in jammed areas; page 7, para. 2).
Liao does not explicitly disclose wherein the interlock yarns are of the polyester bi-component elastic filament.  However, Liao does disclose wherein the double layer knit fabric having the polyester bi-component elastic filament as a ground yarn of the base layer (page 2, paras. 4, 7), forming intermeshing loops with effects yarns of the face layer at intermeshing points (see annotated fig. 1; page 6, para. 5; page 7, paras. 3-4), and the intermeshing loops form binding connection between the effect yarns and the base layer (see annotated fig. 1; page 6, para. 5; page 7, paras. 3-4), and the polyester bi-component elastic filament also functions as an elastic yarn to shrink and jam into the 3D structure with the base side and face side (page 2, para. 7; page 7, para. 2).  One of ordinary skill would recognize that the intermeshing loops as 
Liao does not explicitly disclose wherein said fabric exhibits a recovery force of at least 120 grams in both a length and a width direction.  However, Liao does disclose the stretch circular knit fabric has high recover forces in all directions (page 1, para. 1) since the elastic yarns generate recovery force of the fabric in both a length direction and a width direction (page 7, para. 2).  Further, Liao discloses the stretch circular knit fabric may optionally comprise a hard yarn such as cotton or nylon (page 2, para. 4; page 6, para. 3), wherein the elastomeric fiber yarn is spandex (page 2, para. 5) which is 1-65% of total fabric weight, and wherein the polyester bi-component elastic filament comprising poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) which is 5-65% of total fabric weight (page 2, para. 7; page 3, para. 1); therefore, Liao's fabric is formed from the same types of yarn materials with the same weight percent ranges as listed for examples 2-9 in Table 1 of the instant application.  Characteristics of a fabric are determined by materials and structure of the fabric. The fabric of Liao meets all the claimed features of the fabric with regard to the materials and structure as claimed.  Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention, to have performed a fabric recovery force test to a stretch circular knit fabric as disclosed by Liao under the same conditions as specified in the instant application, to obtain a test result that the fabric exhibits a recovery force of at least 120 grams in both a length and a width direction, since it is well within the general skill of a worker in the art.
Regarding claim 32, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 33, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2; example 4).
Regarding claim 34, Liao discloses the method of claim 33, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 35, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 36, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 37, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 38, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a denier of from about 10 to about 450 (15-450 denier; page 14, para. 1; page 15, para. 3).
Regarding claim 39, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber weight is about 3% or higher of total fabric weight (1-25 wt%; page 
Regarding claim 41, Liao discloses the method of claim 31, and further discloses the method further comprising knitting a hard fiber into the circular knit fabric (page 2, para. 4; claim 1).
Regarding claim 42, Liao discloses the method of claim 41, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 43, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 44, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 45, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a cotton spun yarn (page 6, para. 3; page 9, para. 3).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Chuang (US 2006/0010929 A1).
Regarding claim 28, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber content within the fabric is between 1-22% by weight based on the total fabric weight (page 12, para. 6).  
Liao does not disclose the fabric having a weight between 100 grams/meter2 and 600 grams/meter2.  However, Chuang teaches a stretch circular knit fabric (examples 21, 48-55; .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Seno (US 2012/0036899 A1).
Regarding claim 40, Liao discloses the method of claim 31, but does not disclose wherein the fabric comprises 100% elastic yarns.  However, Seno teaches a circular knit fabric (a stretch fabric made by a circular knitting machine; paras. 0062, 0065, 0071; claim 3) comprises 100% elastic yarns (made of a core-sheath type conjugated yarn alone, where the core portion containing a polyurethane and the sheath portion containing a polyester elastomer; para. 0062; claims 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the stretch circular knit fabric as disclosed by Liao, with wherein the fabric comprises 100% elastic yarns, as taught by Seno, in order to provide a stretch circular knit fabric with excellent stretchability as well as a uniformly finished surface (Seno; para. 0062).

    PNG
    media_image1.png
    869
    1132
    media_image1.png
    Greyscale

Fig. 1 from WO 2015/057697 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 01/10/2022 have been fully considered and addressed as follows.
Applicant Remarks: Applicant asserts that the cited references are not related to knit fabrics with two fabric layers as claimed and do not make known the claim elements of a first fabric layer and a 
Examiner's response: Examiner respectfully disagrees.  Applicant does not provide any reason or evidence for supporting the above assertion.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  On the contrary, the Liao reference meets the claimed requirement as addressed in detail in the 103 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732